Matter of Princivil (2018 NY Slip Op 05173)





Matter of Princivil


2018 NY Slip Op 05173


Decided on July 11, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2013-04717	 ON MOTION

[*1]In the Matter of Rony Princivil, a suspended attorney. (Attorney Registration No. 2864288)




DECISION & ORDERMotion by Rony Princivil for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Princivil was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 4, 1998. By decision and order on motion of this Court dated September 13, 2013, Mr. Princivil was immediately suspended from the practice of law pursuant to 22 NYCRR 691.4(l)(1)(ii) and (iii), and the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him based upon the acts of professional misconduct set forth in a verified petition dated April 12, 2013. By opinion and order of this Court dated August 27, 2014, Mr. Princivil was suspended from the practice of law for a period of six months, with credit for the time elapsed under the decision and order on motion dated September 13, 2013 (see Matter of Princivil, 122 AD3d 23). By decision and order on motion of this Court dated June 11, 2015, Mr. Princivil's first motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law. By decision and order on motion of this Court dated November 3, 2016, Mr. Princivil's first motion for reinstatement was denied.Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted on condition that Rony Princivil file with the Clerk of the Court proof of payment of his attorney registration fee arrears, including payment for the current registration period; and it is further,ORDERED that upon receipt of proof of payment of his attorney registration fees, as directed above, the Clerk of the Court shall restore the name of Rony Princivil to the roll of attorneys and counselors-at-law, and Rony Princivil shall be reinstated as an attorney and counselor-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court